UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7012


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ASHTON DURRELL FARLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:08-cr-00128-MR-WCM-8)


Submitted: December 18, 2020                                Decided: December 23, 2020


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashton Durrell Farley, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ashton Durrell Farley appeals the district court’s order denying his motion for a

sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Farley, No. 1:08-cr-

00128-MR-WCM-8 (W.D.N.C. June 24, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2